Title: Valley children removed from home over fever by cops serving a search warrant
Question:
Answer #1: I think 2 paragraphs from this article explain everything:

&gt;Townsend, a Republican in District 16, played a big role in getting  legislation passed requiring the Arizona Department of Child Safety to  get a search warrant to remove children from their home in a  non-emergency situation. Townsend says she never thought this would be  the result.

How does she think search warrants are served? And let's point out - if you know you're dealing with anti-vaxxers, it means a decent chance they're also super-hardcore militia types.

&gt;After finding that out, the doctor called DCS which then called  Chandler police to check on the child. After the father refused to let  police into the home to check on the boy, police came back later with a  search warrant and forced their way into the home after the family  didn't respond.

This is what happens when you send cops to do DCS's job. Since the law said "get a search warrant", then the cops went and got a search warrant, rather than sending in DCS to try and talk them into being reasonable.  And the default method for executing search warrants, right or wrong, is with a show of force on the off chance the folks inside are the type who "won't let you take me alive, coppers!"